J-A20041-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

PEGGY HOOKER, SUBSTITUTED                       :        IN THE SUPERIOR COURT OF
ADMINISTRATRIX C.T.A. OF THE WILL               :              PENNSYLVANIA
OF EDWARD C. WAGNER                             :
                                                :
               v.                               :
                                                :
MARY B. WAGNER, A/K/A MARY B.                   :
SHAULIS, ROSE M. BLOUGH AND                     :
KENNETH E. BLOUGH, AND S&T BANK,                :
                                                :
APPEAL OF: JANET S. WAGNER AND                  :
JAMES R. WAGNER, JR.                            :              No. 1720 WDA 2015

                  Appeal from the Order September 29, 2015
           in the Court of Common Pleas of Westmoreland County,
                     Civil Division, No(s): 5606 of 2008

BEFORE: BOWES, STABILE and MUSMANNO, JJ.

JUDGMENT ORDER BY MUSMANNO, J.:                         FILED NOVEMBER 15, 2016

       Janet        S.   Wagner        and    James      R.    Wagner     (hereinafter

“Appellant/Intervenors”) appeal from the Order (1) denying their Petition to

intervene; and (2) disqualifying their counsel, Richard F. Flickinger, Esquire

(“Flickinger”), from representation. We quash the appeal.

       On September 29, 2015, the trial court entered an Order granting the

Motion filed by Rose M. Blough and Kenneth E. Blough (hereinafter

“Defendants”) to disqualify Flickinger and dismiss the Petition to intervene

that    Flickinger       had   filed     on    behalf     of    Appellant/Intervenors.

Appellant/Intervenors filed a timely Notice of Appeal, and a court-ordered

Pa.R.A.P. 1925(b) Concise Statement of matters complained of on appeal.
J-A20041-16


      On appeal, Appellant/Intervenors raise the following issues for our

review:

      1. Did the lower court err in disqualifying [Flickinger] from
         further   representation      of   [Appellant/Intervenors] in
         determining how real estate should be distributed to heirs
         because [Flickinger] had previously represented [Defendants’]
         predecessor in title in the purchase of that real estate?

      2. Is the disqualification of [Flickinger] a collateral issue from
         which an appeal may be taken as of right?

Brief for Appellant/Intervenors at 4 (issues renumbered for ease of

disposition).

      Initially, we must determine whether this appeal is properly before us.

Appellant/Intervenors    challenge   the   trial   court’s   Order   disqualifying

Flickinger from representation.1     An order disqualifying counsel is not an

appealable order. See Vaccone v. Syken, 899 A.2d 1103, 1105 (Pa. 2005)

(holding that an order disqualifying counsel in a civil case is an interlocutory

order, which is not immediately appealable). Accordingly, this appeal is not

properly before us. See id.

      Appeal quashed.




1
 Appellant/Intervenors do not challenge the trial court’s Order to the extent
that it denied their Petition to intervene in the quiet title action.


                                   -2-
J-A20041-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/15/2016




                          -3-